        Case 1:19-cv-00373-AWI-SAB Document 90 Filed 05/15/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    ALLEN HAMMLER,                                    )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                       )
10                    Plaintiff,                       )
                                                       )   ORDER DENYING, AS MOOT, PLAINTIFF’S
11            v.                                           MOTION FOR RULING ON REQUEST FOR
                                                       )   RECONSIDERATION
12                                                     )
     CLARK, et.al.,
                                                       )   [ECF No. 89]
13                    Defendants.                      )
                                                       )
14                                                     )
                                                       )
15                                                     )
16            Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983.
18            Currently before the Court is Plaintiff’s request for a ruling on his motion for reconsideration,
19   filed on May 14, 2020.
20            Plaintiff is advised that the Court denied his motion for reconsideration on May 7, 2020,
21   therefore, his request for a ruling is denied as moot.
22
23   IT IS SO ORDERED.
24
     Dated:        May 15, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
